            Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA
                          OKLAHOMA CITY DIVISION

 LARRY STRONG, Individually and For Others                     CIV-20-154-G
                                                      Case No. __________________
 Similarly Situated
                                                      Jury Trial Demanded
 v.
                                                      Collective Action
 CALYX ENERGY, LLC and CALYX ENERGY
 III, LLC,


                               ORIGINAL COMPLAINT

                                           SUMMARY

       1.     Plaintiff Larry Strong (Strong) brings this lawsuit to recover unpaid overtime

wages and other damages from Calyx Energy, LLC and Calyx Energy III, LLC (collectively,

“Calyx”) under the Fair Labor Standards Act (FLSA).

       2.     Strong worked for Calyx as a Completions Consultant.

       3.     Strong and the Day Rate Workers (as defined below) regularly worked for Calyx

in excess of forty (40) hours each week.

       4.     But Calyx did not pay them overtime.

       5.     Instead of paying overtime as required by the FLSA, Calyx improperly classified

Strong as an independent contractor and paid Strong and the Day Rate Workers a daily rate

with no overtime compensation.

       6.     This collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.
             Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 2 of 13



                                  JURISDICTION AND VENUE

       7.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 216(b).

       8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Calyx

conducts substantial business in this district and division.

       9.      Strong performed work for Calyx in this District and Division.

                                         THE PARTIES

       10.     Strong worked for Calyx from July 2018 until May 2019.

       11.     Throughout his employment, Calyx paid Strong a flat daily rate for each day

worked regardless of the total hours worked in a workweek (“day rate pay plan”).

       12.     Calyx classified Strong as an independent contractor during this time period.

       13.     Strong’s consent to be a party plaintiff is attached as Exhibit 1.

       14.     Strong brings this action on behalf of himself and all other similarly situated

workers who were classified as independent contractors and paid by Calyx’s day-rate system.

Calyx paid each of these workers a flat amount for each day worked and failed to pay them

overtime for all hours that they worked in excess of 40 hours in a workweek in violation of

the FLSA.

       15.     The class of similarly situated employees or putative class members sought to

be certified is defined as follows:

               All oilfield workers who worked for, or on behalf of, Calyx
               Energy who were classified as independent contractors and
               paid a day rate with no overtime in the past three (3) years.
               (“Day Rate Workers”).

       16.     Members of the proposed collective can be readily ascertained from Calyx’s

                                                2
             Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 3 of 13



records.

       17.     Calyx Energy, LLC is a Delaware Company and may be served with process by

serving its registered agent: John Podowski, 10820 E. 45th Street, Suite 208, Tulsa, OK 74146.

       18.     Calyx Energy III, LLC is a Delaware Company and may be served with process

by serving its registered agent: The Corporation Company, 1833 S. Morgan Road, Oklahoma

City, Oklahoma 73128

                               COVERAGE UNDER THE FLSA

       19.     At all times hereinafter mentioned, Calyx was and is an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       20.     At all times hereinafter mentioned, Calyx was and is an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       21.     At all relevant times, Calyx has been part of an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1).

       22.     At all relevant times, Calyx has, and has had, employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials (including tools, flashlights, smart phones/devices, computers,

etc.) that have been moved in or produced for commerce.

       23.     In each of the past 3 years, Calyx’s annual gross volume of sales has well

exceeded $1,000,000 for at least the past 3 years.

       24.     At all relevant times, Strong and the Day Rate Workers were engaged in

commerce or in the production of goods for commerce.


                                               3
                Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 4 of 13



          25.     Calyx uniformly applied its policy of paying its Day Rate Workers, including

Strong, a day rate with no overtime compensation.

          26.     At all relevant times hereinafter mentioned, Calyx treated Strong and the Day

Rate Workers as employees and uniformly applied their day-rate pay practice to Strong and

the Day Rate Workers.

          27.     The misclassification of Strong and the Day Rate Workers as independent

contractors does not alter their status as employees for purposes of this FLSA collective

action.

          28.     Calyx applied this policy regardless of any alleged individualized factors such as

job position, job duties/responsibilities, or geographic location.

          29.     By paying its Day Rate Workers a day rate with no overtime compensation,

Calyx violated (and continues to violate) the FLSA’s requirement that it pay employees at 1 and

½ times their regular rates for hours worked in excess of 40 in a workweek.

          30.     As a result of this policy, Calyx and the Day Rate Workers do not receive

overtime as required by the FLSA.

          31.     Calyx’s uniform compensation scheme of paying its Day Rate Workers a day

rate with no overtime compensation for weeks in which these workers work over 40 hours is,

in of itself, a violation of the FLSA. 29 U.S.C. § 207(a) & (e).

                                             THE FACTS

          32.     Calyx leases and develops oil and gas acreage throughout the Mid-Continent.

          33.     To achieve its business objectives, it hires personnel (like Strong) to perform

drilling operations.


                                                  4
               Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 5 of 13



         34.     Many of these individuals worked for Calyx on a day rate basis (without

overtime pay) and were classified as independent contractors.

         35.     These workers make up the proposed collective of Day Rate Workers.

         36.     While exact job titles and job duties may differ, these workers are subjected to

the same or similar illegal pay practices for similar work.

         37.     Calyx uniformly failed to pay overtime for the overtime hours of Strong and

the Day Rate Workers.

         38.     For example, during the relevant time period Strong worked for Calyx as a

Completions Consultant.

         39.     Throughout his employment with Calyx, Calyx classified Strong as an

independent contractor and paid him on a day rate basis.

         40.     Calyx directed Strong to work 12 or more hours a day for as many as 14 days in

a row.

         41.     Strong and the Day Rate Workers work for Calyx under its day rate pay scheme.

         42.     Strong and the Day Rate Workers do not receive a salary.

         43.     If Strong and the Day Rate Workers did not work, they did not get paid.

         44.     Strong and the Day Rate Workers receive a day rate.

         45.     Strong and the Day Rate Workers do not receive overtime pay.

         46.     This is despite the fact Strong and the Day Rate Workers often worker 12 or

more hours a day, for 7 days a week, for weeks at a time.

         47.     For example, Strong received a day rate for each day he worked for Calyx.




                                                 5
             Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 6 of 13



       48.     Although he typically worked 7 days a week, for 12 or more hours a day, he did

not receive any overtime pay.

       49.     Strong and the Day Rate Workers received the day rate regardless of the number

of hours they worked in a week, even when they worked more than 40 hours.

       50.     Strong and the Day Rate Workers are not employed on a salary basis.

       51.     Strong and the Day Rate Workers do not, and never have, received guaranteed

weekly compensation from Calyx irrespective of the day worked (i.e., the only compensation

they receive is the day rate they are assigned for all hours worked in a single day or week).

       52.     Strong and the Day Rate Workers work in accordance with the schedule set by

Calyx and/or its clients.

       53.     Strong’s work schedule is typical of the Day Rate Workers.

       54.     Calyx controls Strong’s and the Day Rate Workers’ pay.

       55.     Likewise, Calyx controls Strong’s and the Day Rate Workers’ work.

       56.     Calyx requires Strong and the Day Rate Workers to follow its policies and

procedures.

       57.     Strong’s and the Day Rate Workers’ work must adhere to the quality standards

put in place by Calyx.

       58.     Strong and the Day Rate Workers are not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective

positions) to perform their job duties.

       59.     The work Strong performed was an essential part of Calyx’s core business.




                                               6
               Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 7 of 13



         60.      During Strong’s employment with Calyx and while he was classified as an

independent contractor, Calyx exercised control over all aspects of his job.

         61.      Calyx did not require any substantial investment by Strong for him to perform

the work required of him.

         62.      Calyx controlled Strong’s opportunity for profit and loss by dictating the days

and hours he worked and the rate he was paid.

         63.      Strong was not required to possess any unique or specialized skillset (other than

that maintained by all other workers in his respective position) to perform his job duties.

         64.      While working for Calyx, Calyx controlled all the significant or meaningful

aspects of the job duties performed by Strong.

         65.      Calyx exercised control over the hours and locations Strong worked, tools and

equipment used, and rates of pay received.

         66.      No real investment was required of Strong to perform his job.

         67.      More often than not, Strong utilized equipment provided by Calyx to perform

his job duties.

         68.      Strong did not provide the significant equipment he worked with on a daily

basis. Calyx or the operator made the large capital investments in buildings, machines,

equipment, tools, and supplied in the business in which Strong worked.

         69.      Strong did not incur operating expenses like rent, payroll, marketing, and

insurance.

         70.      Strong was economically dependent on Calyx during his employment with

Calyx.


                                                  7
                Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 8 of 13



          71.     Calyx set Strong’s rates of pay, his work schedule, and effectively prevented (or

outright prohibited) him from working other jobs for other companies while he was working

on jobs for Calyx.

          72.     Calyx directly determined Strong’s opportunity for profit and loss.

          73.     Strong’s earning opportunity was based on the number of days Calyx scheduled

him to work.

          74.     Very little skill, training, or initiative was required of Strong to perform his job

duties.

          75.     Indeed, the daily and weekly activities of Strong and the Day Rate Workers were

routine and largely governed by standardized plans, procedures, and checklists created by

Calyx.

          76.     Virtually every job function was pre-determined by Calyx, including the tools

and equipment to use at a job site, the data to compile, the schedule of work, and related work

duties.

          77.     The Day Rate Workers were prohibited from varying their job duties outside of

the pre-determined parameters and were required to follow Calyx’s policies, procedures, and

directives.

          78.     Strong and the Day Rate Workers performed routine job duties that were largely

dictated by Calyx.

          79.     Strong was not employed by Calyx on a project-by-project basis.

          80.     In fact, while Strong was classified as an independent contractor, he was

regularly on call for Calyx and was expected to drop everything and work whenever needed.


                                                   8
              Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 9 of 13



        81.     All Calyx’s Day Rate Workers perform similar duties in furtherance of the oil

and gas industry.

        82.     Strong and the Day Rate Workers provide oil and gas procurement services for

Calyx (and/or its clients’).

        83.     At all relevant times, Calyx maintained control over Strong and the Day Rate

Workers via hiring, firing, discipline, timekeeping, payroll, and other employment practices.

        84.     Strong and the Day Rate Workers do not have the power to hire or fire any

employees.

        85.     Strong’s working relationship with Calyx is similar Calyx’s relationship with its

other Day Rate Workers.

        86.     Calyx knew Strong and the Day Rate Workers worked more than 40 hours in a

week.

        87.     Calyx knew, or showed reckless disregard for, whether the Day Rate Workers

were entitled to overtime under the FLSA.

        88.     Nonetheless, Calyx failed to pay Strong and the Day Rate Workers overtime.

        89.     Calyx willfully violated the FLSA.

                                      CAUSES OF ACTION
                                      FLSA VIOLATIONS

        90.     By failing to pay Strong and Day Rate Workers overtime at one-and-one-half

times their regular rates, Calyx violated the FLSA’s overtime provisions.

        91.     Calyx owes Strong and Day Rate Workers the difference between the rate

actually paid and the proper overtime rate.



                                                9
          Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 10 of 13



       92.     Because Calyx knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, Calyx owes these wages for at least the past three years.

       93.     Calyx is liable to Strong and the Day Rate Workers for an amount equal to all

unpaid overtime wages as liquidated damages.

       94.     Strong and Day Rate Workers are entitled to recover all reasonable attorneys’

fees and costs incurred in this action.

                              COLLECTIVE ACTION ALLEGATIONS

       95.     Strong incorporates all previous paragraphs and alleges that the illegal pay

practices Calyx imposed on Strong were likewise imposed on the Day Rate Workers.

       96.     Numerous individuals were victimized by this pattern, practice, and policy

which is in willful violation of the FLSA.

       97.     Numerous other individuals who worked with Strong indicated they were paid

in the same manner, performed similar work, and were not properly compensated for all hours

worked as required by state and federal wage laws.

       98.     Based on his experiences and tenure with Calyx, Strong is aware that Calyx’s

illegal practices were imposed on the Day Rate Workers.

       99.     The Day Rate Workers were all not afforded the overtime compensation when

they worked in excess of forty (40) hours per week.

       100.    Calyx’s failure to pay wages and overtime compensation at the rates required by

state and/or federal law result from generally applicable, systematic policies, and practices

which are not dependent on the personal circumstances of the Day Rate Workers.




                                              10
           Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 11 of 13



       101.    Strong’s experiences are therefore typical of the experiences of the Day Rate

Workers.

       102.    The specific job titles or precise job locations of the Day Rate Workers do not

prevent collective treatment.

       103.    Strong has no interests contrary to, or in conflict with, the Day Rate Workers.

Like each Day Rate Worker, Strong has an interest in obtaining the unpaid overtime wages

owed to him under state and/or federal law.

       104.    A collective action, such as the instant one, is superior to other available means

for fair and efficient adjudication of the lawsuit.

       105.    Absent this action, many Day Rate Workers likely will not obtain redress of

their injuries and Calyx will reap the unjust benefits of violating the FLSA.

       106.    Strong knows of no difficulty that will be encountered in the management of

this litigation that would preclude its ability to go forward as a collective.

       107.    Although the issue of damages may be somewhat individual in character, there

is no detraction from the common nucleus of liability facts. Therefore, this issue does not

preclude collective action treatment.

                                         JURY DEMAND

       108.    Strong demands a trial by jury

                                             PRAYER

       109.    WHEREFORE, Strong prays for judgment against Calyx as follows:

               a.      An Order designating this lawsuit as a collective action and permitting

                       the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly


                                                11
Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 12 of 13



         situated individuals with instructions to permit them to assert timely

         FLSA claims in this action by filing individual Consents to Sue pursuant

         to 29 U.S.C. § 216(b);

   b.    For an Order pursuant to Section 16(b) of the FLSA finding Calyx liable

         for unpaid back wages due to Strong and the Day Rate Workers for

         liquidated damages equal in amount to their unpaid compensation;

   c.    For an Order awarding Strong and the Day Rate Workers their

         reasonable attorneys’ fees and expenses as provided by the FLSA;

   d.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

         interest; and

   e.    For an Order granting such other and further relief as may be necessary

         and appropriate.

                              Respectfully submitted,

                              By: /s/ Michael A. Josephson______
                                  Michael A. Josephson
                                  Texas Bar No. 24014780
                                  Andrew W. Dunlap
                                  Texas Bar No. 24078444
                                  Richard M. Schreiber
                                  Texas Bar No. 24056278
                                  JOSEPHSON DUNLAP LLP
                                  11 Greenway Plaza, Suite 3050
                                  Houston, Texas 77046
                                  713-352-1100 – Telephone
                                  713-352-3300 – Facsimile
                                  mjosephson@mybackwages.com
                                  adunlap@mybackwages.com
                                  rschreiber@mybackwages.com

                                   AND


                                  12
Case 5:20-cv-00154-G Document 1 Filed 02/21/20 Page 13 of 13



                              Richard J. (Rex) Burch
                              Texas Bar No. 24001807
                              BRUCKNER BURCH PLLC
                              8 Greenway Plaza, Suite 1500
                              Houston, Texas 77046
                              713-877-8788 – Telephone
                              713-877-8065 – Facsimile
                              rburch@brucknerburch.com

                           ATTORNEYS IN CHARGE FOR PLAINTIFF




                             13
